Name: 91/586/ECSC, EEC: Decision of the Council and the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 suspending the application of the Agreements between the European Community, its Member States and the Socialist Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  international trade;  political geography
 Date Published: 1991-11-15

 15.11.1991 EN Official Journal of the European Communities L 315/47 DECISION OF THE COUNCIL AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 11 November 1991 suspending the application of the Agreements between the European Community, its Member States and the Socialist Federal Republic of Yugoslavia (91/586/ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL, Whereas the European Community and its Member States have concluded with the Socialist Federal Republic of Yugoslavia a Cooperation Agreement and related Protocols and Instruments, as well as an Agreement on ECSC products; Whereas, in their declarations of 5 and 28 October 1991, the European Community and its Member States, meeting within the framework of European Political Cooperation, took note of the crisis in Yugoslavia; whereas the United Nations Security Council expressed, in resolution 713 (1991), the concern that the prolongation of this situation constituted a threat to international peace and security; Whereas the pursuit of hostilities and their consequences on economic and trade relations, both between the Republics of Yugoslavia and with the Community, constitute a radical change in the conditions under which the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (1) and its Protocols, as well as the Agreement concerning the European Coal and Steel Community, were concluded; whereas they call into question the application of such Agreements and Protocols; Whereas the appeal launched by the European Community and its Member States, meeting within the framework of European Political Cooperation on 6 October 1991 at Haarzuilens, calling for compliance with the cease-fire agreement reached in the Hague on 4 October 1991, has not been heeded; Whereas, in the declaration of 6 October 1991, the European Community and its Member States, meeting within the framework of European Political Cooperation, announced their decision to terminate the Agreements between the Community and Yugoslavia should the agreement reached in the Hague on 4 October 1991 between the parties to the conflict, in the presence of the President of the Council of the European Communities and the President of the Conference on Yugoslavia, not be observed; Whereas the Community has started the necessary procedures to denounce the abovementioned Agreements; On the recommendation of the Commission, HAVE DECIDED AS FOLLOWS: 1. The application of the abovementioned Agreements is hereby suspended with immediate effect. 2. This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 11 November 1991. The President H. J. SIMONS (1) OJ No L 41, 14. 2. 1983, p. 1.